Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,740,896 in view of Liu et al. Detecting Cancer Metastases on Gigapixel Pathology Images (cited in the IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations that are not clearly addressed by ‘896 are obvious over Liu as mapped below.
Regarding claim 1, ‘896 discloses a method comprising using at least one hardware processor to, for each of one or more histological images of stained tissue samples (claim 1 lines 1-2, it is obvious to use a processor to carry out the method, also see claim 13): receive the histological image (claim 1 lines 3-4); extract a plurality of image patches from the histological image, wherein each of the plurality of image patches comprises a partial region of the histological image (claim 1 lines 5-8); apply a convolutional neural network (CNN) to the plurality of image patches to classify each 
‘896 does not explicitly disclose a probability heatmap overlaid on the histological image wherein the probability heatmap assigns a color to each pixel in the histological image based on the one class into which that pixel was classified. However it is well known to do this with pathological images as shown by Liu (see methods section 2, copied below in the art rejection, as well as the other cited sections showing where Liu teaches this).
‘896 and Liu are analogous art because they are from the same field of endeavor of using convolutional neural networks to carry out cancer pathology. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine ‘896 and Liu to produce a probability heatmap overlaid on the histological image wherein the probability heatmap assigns a color to each pixel in the histological image based on the one class into which that pixel was classified. The motivation would be to use the color heatmap to allow a user to easily identify tumors. 
Claims 2-20 are similarly mapped and rejected. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. Detecting Cancer Metastases on Gigapixel Pathology Images (hereinafter “Liu”, cited in the IDS).
Regarding claim 1, Liu discloses a method comprising using at least one hardware processor to (see introduction, computer assisted detection of lymph node metastasis…this paper presents a CNN framework to aid breast cancer metastasis detection in lymph nodes)

    PNG
    media_image1.png
    609
    670
    media_image1.png
    Greyscale

, for each of one or more histological images of stained tissue samples (see methods section, given a gigapixel pathology image [slide] the goal is to classify if the image contains a tumor and localized the tumors for a pathologists review, each slide contains human lymph node tissue stained with H&E and scanned in a microscope, thus these are histological images of stained tissue samples)

    PNG
    media_image2.png
    345
    670
    media_image2.png
    Greyscale


: receive the histological image; extract a plurality of image patches from the histological image, wherein each of the plurality of image patches comprises a partial region of the histological image (see above section 2, we train models using smaller image patches extracted from the slide); apply a convolutional neural network (CNN) to the plurality of image patches to classify each pixel of each of the plurality of image patches into one of a plurality of classes, wherein the plurality of classes comprises a non-tumor class representing an absence of tumor tissue and at least one tumor class representing tumor tissue (see above sections where a CNN is used to apply inference over patches in a sliding window across the slide generating a tumor probability heatmap, also see figure 5 where a probability heatmap is assigned to identify tumor cells and non-tumor cells, note that Office actions are printed in black and white, 

    PNG
    media_image3.png
    343
    499
    media_image3.png
    Greyscale

 ; and generate a probability heatmap, overlaid over the histological image, wherein the probability heatmap assigns a color to each pixel in the histological image based on the one class into which that pixel was classified (see figure 5 copied above).
Regarding claim 2, Liu discloses using the at least one hardware processor to train the CNN using training data comprising histological images that have been annotated according to the plurality of classes (see above figure 5, and section 3, evaluation and datasets, among all coordinates that fall within each annotated tumor region…)

    PNG
    media_image4.png
    300
    670
    media_image4.png
    Greyscale

Regarding claim 3, Liu discloses wherein the training uses gradient descent (see methods section last paragraph, implementation details)

    PNG
    media_image5.png
    154
    652
    media_image5.png
    Greyscale

	Regarding claim 6, Liu discloses wherein classifying each pixel of each of the plurality of image patches into one of the plurality of classes comprises, for each pixel: by the CNN, outputting a vector of probabilities, wherein each probability in the vector is a probability that the pixel belongs to one of the plurality of classes; and selecting the 

    PNG
    media_image6.png
    513
    675
    media_image6.png
    Greyscale

	The Examiner further notes that the specification of the instant application (paragraph 0076) acknowledges that Liu (which is the cited reference 4) teaches this.

    PNG
    media_image7.png
    120
    724
    media_image7.png
    Greyscale

	Regarding claim 16, Liu discloses wherein generating the probability heatmap comprises stitching a plurality of output patches from the CNN together, wherein each of 
Claims 19-20 are similarly analyzed to claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Araujo et al. Classification of Breast Cancer Histology Images using Convolutional Neural Networks (hereinafter “Araujo”, cited in the IDS).
Regarding claim 4, as discussed Liu discloses the limitations of claim 1. 
Liu does not explicitly disclose a plurality of tumor classes wherein each tumor class represents a different type of tumor. 
Araujo discloses the classification of breast cancer histology using neural networks (see the title and abstract). Specifically Araujo discloses that histology images are classified in four classes, normal tissue, benign lesion, in suit carcinoma and invasive carcinoma (see the abstract).

    PNG
    media_image8.png
    402
    708
    media_image8.png
    Greyscale

	Liu and Araujo are analogous art because they are from the same field of endeavor of using CNNs to classify tumors.
	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Liu and Araujo to classify into different types of tumors. The motivation would be to assist the pathologist to determine what type of cancer cells are present and how to best treat them. 
	Regarding claim 5, as discussed above the classes of Araujo disclose invasive and in situ tumors. 
	

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Janowczyk et al. Deep learning for digital pathology image analysis: A comprehensive tutorial with selected use cases (hereinafter “Janowczyk”).
Regarding claim 7, as discussed Liu discloses the limitations of claim 1.
Liu as discussed further discloses a plurality of convolutional layers (see introduction copied above).
	Liu does not explicitly disclose a plurality of deconvolution layers. 
	Janowczyk discloses a plurality of deconvolution layers can be used to serve as a preprocessing step to identify locations for subsequent application of a deep learning network (4th paragraph of the conclusion).

    PNG
    media_image9.png
    119
    716
    media_image9.png
    Greyscale
 

	Janowczyk and Liu are analogous art because they are from the same field of endeavor of using deep learning with histology images. 
	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine Liu and Janowczyk to use a plurality of deconvolution layers. The motivation would be to help identify locations of importance for subsequent application. 

	Claims 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu.
Regarding claim 14-15, as discussed above Liu discloses the limitations of claim 1. 
	Although Liu discloses that image patches are extracted from the slide and that inference over patches in a sliding window across the slide is carried out (see section 2 methods copied above), he does not explicitly disclose that none of the plurality of image patches overlap, or that two or more of the plurality of image patches overlap. However the Examiner considers this to be a matter of design choice not affecting the overall scope of the invention. This is reinforced by the next claim 15 which claims exactly the opposite in that two or more of the image patches overlap. Note that the patches must either be independent or overlapping, but regardless of which it would be a matter of design choice as it would not affect the overall outcome of Liu’s invention of a probability heatmap used to identify tumors. 
	Similarly claims 17-18 disclose wherein the image patches cover the entirety of the image (claim 17) or its opposite where the plurality of patches covers only a portion of the image (claim 18). Being that it must be one or the other both of these options are read as a design choice that would not affect the overall outcome of the invention. 
	 
	

Allowable Subject Matter
s 8-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457.  The examiner can normally be reached on M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHN B STREGE/Primary Examiner, Art Unit 2669